                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at Pikeville)

  SHARON POTTER,                                       )
                                                       )
              Plaintiff,                               )   Civil Action No. 7: 19-072-DCR
                                                       )
  V.                                                   )
                                                       )
  ANDREW SAUL, Commissioner of                         )            JUDGMENT
  Social Security,                                     )
                                                       )
              Defendant.                               )

                                   *** *** *** ***
         In accordance with Rule 58 of the Federal Rules of Civil Procedure and the

Memorandum Opinion and Order entered this date, it is hereby

         ORDERED and ADJUDGED as follows:

         1.        Judgment is granted in favor of Andrew Saul, Commissioner of Social Security,

on all claims alleged by Plaintiff Sharon Potter.

         2.        This action is DISMISSED and STRICKEN from the Court’s docket.

         3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: April 3, 2020.




                                                 -1-
